United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: James Madrid			:
Patent No. 8,944,274				:
Issue Date: February 3, 2015			:		Decision on Petition
Application No. 13/919,661			:		
Filing Date: June 17, 2013			:
Attorney Docket No. 1276.1747		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed July 1, 2022, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is granted.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied.  Therefore, the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision. 

As a courtesy, the Office notes the time period to pay the 7.5 year maintenance fee without a surcharge has expired.  The maintenance fee ($940 for a micro entity) can be timely paid with a surcharge ($125 for micro entity) during the time period beginning on August 4, 2022, and ending on February 3, 2023.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions